Title: Board of Visitors, University of Virginia, 15 December 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Friday, Decr. 15th. The board met: present J. Madison Rector, J. Monroe, J. H. Cocke and J. C. Cabell.
                        A note was received from Mr Johnson, stating that some draughts of enactments which he had been charged with
                            preparing, were not completed; and asking leave of absence until tomorrow. This leave was granted; and the board, after a
                            long conference, adjourned to tomorrow.
                        
                            
                                
                            
                        
                    